 

TRANSITION SERVICES AGREEMENT

 

THIS TRANSITION SERVICES AGREEMENT (this “Agreement”) is made as of 23 October
2019 (the “Effective Date”) by and between Bonum Health, LLC a Florida limited
liability company (“Seller”) and Bonum Health, LLC, a Delaware limited liability
company (“Buyer”).

 

BACKGROUND:

 

  A. Buyer and Seller have entered into that certain asset purchase agreement
dated as of the Effective Date (the “Purchase Agreement”). Capitalized terms
appearing herein shall have the same meaning ascribed to them herein as in the
Purchase Agreement, unless otherwise noted.         B. Pursuant to the Purchase
Agreement, Seller has agreed to sell and assign to Buyer, and Buyer has agreed
to purchase and assume certain specified assets and certain specified
liabilities of the Business, as more fully described therein.         C. Buyer
and Seller have agreed to enter into this Agreement, pursuant to which Seller
will provide, or cause its Affiliates to provide, Buyer with certain services,
in each case on a transitional basis and subject to the terms and conditions set
forth herein.

 

TERMS AND CONDITIONS:

 

For the reasons described above, in consideration of the mutual promises and
covenants set forth in this Agreement, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, Buyer
and Seller hereby agree as follows:

 

  1. Services.

 

  a. Provision of Services.

 

  i.   Seller agrees to provide, or to cause its Affiliates to provide, the
services (the “Services”) set forth on the exhibits attached hereto (as such
exhibits may be amended or supplemented pursuant to the terms of this Agreement,
collectively, the “Service Exhibits”) to Buyer for the respective periods and on
the other terms and conditions set forth in this Agreement and in the respective
Service Exhibits.           ii.   Notwithstanding the contents of the Service
Exhibits, Seller agrees to respond in good faith to any reasonable request by
Buyer for access to any additional services that are necessary for the operation
of the Business and which are not currently contemplated in the Service
Exhibits. Any such additional services so provided by Seller shall constitute
Services under this Agreement and be subject in all respect to the provisions of
this Agreement as if fully set forth on a Service Exhibit as of the date hereof.
          iii.   The parties hereto acknowledge the transitional nature of the
Services. Accordingly, as promptly as practicable following the execution of
this Agreement, Buyer agrees to use commercially reasonable efforts to make a
transition of each Service to its own internal organization or to obtain
alternate third-party sources to provide the Services.

 

   

 

 

  iv.   Subject to Section 2(c), Section 2(d) and Section 3(e), the obligations
of Seller under this Agreement to provide Services shall terminate with respect
to each Service on the end date specified in the applicable Service Exhibit (the
“End Date”). Notwithstanding the foregoing, the parties acknowledge and agree
that Buyer may determine from time to time that it does not require all the
Services set out on one or more of the Service Exhibits or that it does not
require such Services for the entire period up to the applicable End Date.
Accordingly, Buyer may terminate any Service, in whole and not in part, upon
notification to Seller in writing of any such determination.

 

  b. Seller represents, warrants and agrees that the Services shall be provided
in good faith, in accordance with Law and, except as specifically provided in
the Service Exhibits, in a manner generally consistent with the historical
provision of the Services and with the same standard of care as historically
provided. Subject to Section 1(c), Seller agrees to assign sufficient resources
and qualified personnel as are reasonably required to perform the Services in
accordance with the standards set forth in the preceding sentence.         c. It
is understood and agreed that Seller has been retaining, and will continue to
retain, third-party service providers to provide some of the Services to Buyer.
In addition, Seller shall have the right to hire third-party subcontractors to
provide all or part of any Service hereunder; provided, however, that in the
event such subcontracting is inconsistent with past practices or such
subcontractor is not already engaged with respect to such Service as of the date
hereof, Seller shall obtain the prior written consent of Buyer to hire such
subcontractor, such consent not to be unreasonably withheld. Seller shall in all
cases retain responsibility for the provision to Buyer of Services to be
performed by any third-party service provider or subcontractor or by any of
Seller’s Affiliates.         d. Seller agrees that all of its and its
Affiliates’ employees and any third-party service providers and subcontractors,
when on the property of Buyer or when given access to any equipment, computer,
software, network or files owned or controlled by Buyer, shall conform to the
policies and procedures of Buyer concerning health, safety and security.

 

  2. Compensation.

 

  a. For such time as any employees of Seller or any of its Affiliates are
providing the Services to Buyer under this Agreement, (a) such employees will
remain employees of Seller or such Affiliate, as applicable, and shall not be
deemed to be employees of Buyer for any purpose, and (b) Seller or such
Affiliate, as applicable, shall be solely responsible for the payment and
provision of all wages, bonuses and commissions, employee benefits, including
severance and worker’s compensation, and the withholding and payment of
applicable Taxes relating to such employment.

 

   

 

 

  b. The parties agree that Seller shall not be obligated to perform any Service
after the applicable End Date; provided, however, that if Buyer desires and
Seller agrees to continue to perform any of the Services after the applicable
End Date, the parties shall negotiate in good faith to determine an amount that
compensates Seller for all of its costs for such performance, including the time
of its employees and its Out-of-Pocket Costs. The Services so performed by
Seller after the applicable End Date shall continue to constitute Services under
this Agreement and be subject in all respects to the provisions of this
Agreement for the duration of the agreed-upon extension period.         c. Upon
termination or expiration of any or all Services pursuant to this Agreement, or
upon the termination of this Agreement in its entirety, Seller shall have no
further obligation to provide the applicable terminated Services and Buyer will
have no obligation to pay any future compensation or Out-of-Pocket Costs
relating to such Services (other than for or in respect of Services already
provided in accordance with the terms of this Agreement and received by Buyer
prior to such termination).         d. “Out-of-Pocket Costs” means Seller or any
of its Affiliates’ reasonable and documented out-of-pocket expenses incurred in
the provision of any Service, including, without limitation, license fees and
payments to third-party service providers or subcontractors, but excluding
payments made to employees of Seller or any of its Affiliates pursuant to
Section 2(a).

 

  3. Termination.

 

  a. Subject to Section 3(d), this Agreement shall terminate in its entirety (i)
on the date upon which Seller shall have no continuing obligation to perform any
Services as a result of each of their expiration or termination in accordance
with Section 1(a)(iv) or Section 3(b) or (ii) in accordance with Section 3(c).  
      b. Any party (the “Non-Breaching Party”) may terminate this Agreement with
respect to any Service, in whole but not in part, at any time upon prior written
notice to the other party (the “Breaching Party”) if the Breaching Party has
failed (other than pursuant to Section 3(e)) to perform any of its material
obligations under this Agreement relating to such Service, and such failure
shall have continued without cure for a period of fifteen (15) days after
receipt by the Breaching Party of a written notice of such failure from the
Non-Breaching party seeking to terminate such service.         c. In the event
that either party hereto shall (i) file a petition in bankruptcy, (ii) become or
be declared insolvent, or become the subject of any proceedings (not dismissed
within sixty (60) days) related to its liquidation, insolvency or the
appointment of a receiver, (iii) make an assignment on behalf of all or
substantially all of its creditors, or (iv) take any corporate action for its
winding up or dissolution, then the other party shall have the right to
terminate this Agreement by providing written notice in accordance with Section
8 of the Purchase Agreement.

 

   

 

 

  d. Upon termination of this Agreement in its entirety pursuant to Section
3(a), all obligations of the parties hereto shall terminate, except for the
provisions of Section 2(d), Section 4, Section 5 and Section 6, which shall
survive any termination or expiration of this Agreement.         e. The
obligations of Seller under this Agreement with respect to any Service shall be
suspended during the period and to the extent that Seller is prevented or
hindered from providing such Service, or Buyer is prevented or hindered from
receiving such Service, due to any of the following causes beyond such party’s
reasonable control (such causes, “Force Majeure Events”): (i) acts of God, (ii)
flood, fire or explosion, (iii) war, invasion, riot or other civil unrest, (iv)
Governmental Order or Law, (v) actions, embargoes or blockades in effect on or
after the date of this Agreement, (vi) action by any Governmental Authority,
(vii) national or regional emergency, (viii) strikes, labor stoppages or
slowdowns or other industrial disturbances, (ix) shortage of adequate power or
transportation facilities, or (x) any other event which is beyond the reasonable
control of such party. The party suffering a Force Majeure Event shall give
notice of suspension as soon as reasonably practicable to the other party
stating the date and extent of such suspension and the cause thereof, and Seller
shall resume the performance of its obligations as soon as reasonably
practicable after the removal of the cause. Neither Buyer nor Seller shall be
liable for the nonperformance or delay in performance of its respective
obligations under this Agreement when such failure is due to a Force Majeure
Event. The applicable End Date for any Service so suspended shall be
automatically extended for a period of time equal to the time lost by reason of
the suspension.

 

  4. Confidentiality.

 

  a. During the term of this Agreement and thereafter, the parties hereto shall,
and shall instruct their respective Representatives to, maintain in confidence
and not disclose the other party’s Confidential Information. Each party hereto
shall use the same degree of care, but no less than reasonable care, to protect
the other party’s Confidential Information as it uses to protect its own
Confidential Information of like nature. Unless otherwise authorized in any
other agreement between the parties, any party receiving any Confidential
Information of the other party (the “Receiving Party”) may use Confidential
Information only for the purposes of fulfilling its obligations under this
Agreement (the “Permitted Purpose”). Any Receiving Party may disclose such
Confidential Information only to its Representatives who have a need to know
such information for the Permitted Purpose and who have been advised of the
terms of this Section 4(a) and the Receiving Party shall be liable for any
breach of these confidentiality provisions by such Persons; provided, however,
that any Receiving Party may disclose such Confidential Information to the
extent such Confidential Information is required to be disclosed by a
Governmental Order, in which case the Receiving Party shall promptly notify, to
the extent possible, the disclosing party (the “Disclosing Party”), and take
reasonable steps to assist in contesting such Governmental Order or in
protecting the Disclosing Party’s rights prior to disclosure, and in which case
the Receiving Party shall only disclose such Confidential Information that it is
advised by its counsel in writing that it is legally bound to disclose under
such Governmental Order.

 

   

 

 

  b. Upon demand by the Disclosing Party at any time, or upon expiration or
termination of this Agreement with respect to any Service, the Receiving Party
agrees promptly to return or destroy, at the Disclosing Party’s option, all
Confidential Information. If such Confidential Information is destroyed, an
authorized officer of the Receiving Party shall certify to such destruction in
writing.

 

  5. Indemnification.

 

  a. Seller shall indemnify, defend and hold harmless Buyer and its Affiliates
and each of their respective Representatives (collectively, the “Buyer
Indemnified Parties”) from and against any and all Losses of the Buyer
Indemnified Parties relating to, arising out of or resulting from the gross
negligence or willful misconduct of Seller or its Affiliates or any third party
that provides a Service to Buyer pursuant to Section 1(c) in connection with the
provision of, or failure to provide, any Services to Buyer.         b. The
matters set forth in Section 6 of the Purchase Agreement shall be deemed
incorporated into, and made a part of, this Agreement.

 

  6. Miscellaneous. Sections 8 and 9 of the Purchase Agreement shall be deemed
incorporated into, and made a part of, this Agreement.

 

Remainder of page blank; signature page follows.

 

   

 

 

In witness whereof, the parties hereto have executed this Agreement as of the
Effective Date.

 



TRXADE GROUP, INC.   BONUM HEALTH, LLC                /s/ Surendra Ajjarapu  
/s/ Hardikkumar Patel By: Surendra Ajjarapu   By:  Hardikkumar Patel Its: Chief
Executive Officer 10/23/19   Its:  Owner 10/23/2019

 

   

 

 

EXHIBIT A

 

Seller and Member will provide installation and support and maintenance services
for the installation of up to one hundred (100) remote “Kiosks” in locations to
be determined by the Buyer. Additionally, Seller and Member will be available to
answer questions and provide guidance as reasonably requested by the Buyer to
conduct the Business for a period of not more than one (1) year.

 

“Kiosks” means those certain proprietary hardware units produced by the Buyer
with screens providing a user interface providing telemedicine services to end
user patients at remote physical locations such as pharmacies.

 

   

 

 

